Citation Nr: 0514960	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-04 985A	)	DATE
	)
	MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected recurrent low back pain with probable 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbar radiculopathy, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than July 12, 
2000 for the assignment of a 40 percent disability rating for 
low back pain.

4.  Entitlement to an effective date earlier than November 
18, 2003 for the assignment of a separate 10 percent 
disability rating for lumbar radiculopathy.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1976. 

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Denver, Colorado 
and Cheyenne, Wyoming.  The Denver Regional Office (the RO) 
currently has jurisdiction over the case.  

The veteran was granted service connection for a low back 
disorder (denominated as recurrent low back pain with 
probable herniated nucleus pulposus at L4-5) in a June 1976 
rating decision, at which time a 10 percent disability rating 
was assigned.  In March 1994, the RO increased the disability 
rating to 20 percent.  

In October 1997, the RO received the veteran's claim of 
entitlement to an increase in the rating assigned his low 
back disorder.  In a March 1998 rating decision, the RO 
denied the claim.  The veteran disagreed with the March 1998 
rating decision, and his appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in April 
1998.  In February 1999, the Board remanded the claim for 
additional development and readjudication of the claim.

The veteran moved to Wyoming in November 1999, and his claim 
file was then transferred to the RO in Cheyenne, Wyoming.  In 
December 2000, the RO in Cheyenne issued a rating decision 
and supplemental statement of the case (SSOC) which confirmed 
and continued the 20 percent rating assigned the veteran's 
low back disorder.  However, in a May 2002 rating decision, 
the Cheyenne RO found that the December 2000 rating decision 
contained clear and unmistakable error.  
A 40 percent rating was then assigned, and the diagnostic 
code was changed from 5293 [intervertebral disc syndrome] to 
5292 [limitation of lumbar motion].  The veteran explicitly 
disagreed with the 40 percent rating in May 2002.  In the May 
2002 notice of disagreement, the veteran also disagreed with 
the effective date of the increased 40 percent rating.  That 
appeal was perfected with the timely receipt of a VA Form 9 
in January 2003.

Subsequent to the Board's February 1999 remand, the veteran 
filed a claim of entitlement to TDIU.  The claim was denied 
in the December 2000 rating decision.  The veteran disagreed 
with that decision and his appeal was perfected with the 
timely receipt of a VA Form 9 in August 2001.

In April 2003, the veteran notified the RO that he had moved 
back to Colorado.  His case was then transferred back to the 
RO in Denver, Colorado.

In April 2003, the Board remanded the three issues then 
before it [entitlement to an increased rating for the 
service-connected low back disability; entitlement to an 
earlier effective date for the 40 percent disability rating; 
and TDIU] for further evidentiary development.  After the 
requested development was accomplished, the RO issued a SSOC 
that continued the previous denials.  

In a March 2004 rating decision, the RO assigned a separate 
10 percent evaluation for the neurological aspect of the 
veteran's low back disability, denominated lumbar 
radiculopathy, effective November 18, 2003.  The veteran 
disagreed with the rating assigned, as well as with the 
effective date of that rating.  The appeal was perfected with 
the timely receipt of a VA Form 9 in August 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected probable low back pain 
with herniated nucleus pulposus is manifested by pain and 
limited motion of the lumbar spine.

2.  The veteran's service-connected lumbar radiculopathy is 
manifested by complaints of numbness and tingling in the 
lower extremities.  Objective clinical findings show 
primarily sensory impairment that is no more than mild in 
degree.

3.  The earliest date of an increased rating claim for the 
service-connected low back disability is October 14, 1997.

4.  Based on the medical and other evidence of record, it was 
not factually ascertainable prior to July 12, 2000 that the 
veteran was entitled to a 40 percent rating for his low back 
disability under Diagnostic Code 5293.

5.  Based on the medical and other evidence of record, it was 
factually ascertainable as of July 12, 2000 that neurological 
symptomatology existed which was consistent with the 
assignment of a separate compensable rating.

6. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
alone or separately, so as to render impractical the 
application of the regular schedular standards.

7.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for low back 
pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for a higher disability rating for lumbar 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

3.  Under governing law, the effective date of the award of 
the 40 percent disability evaluation for the veteran's 
service-connected low back pain with probable herniated 
nucleus pulposus is July 12, 2000.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).

4.  Under governing law, the effective date of the award of a 
separate 10 percent disability evaluation for the 
neurological component of the veteran's service-connected low 
back disorder is July 12, 2000.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).

5.  The criteria for increased disability ratings for either 
of the service-connected disabilities on appeal on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2004).  

6.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met, including on an extraschedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his separately service-connected low back 
disorder and lumbar radiculopathy.  He is also seeking 
earlier effective dates for those disabilities, and is 
seeking entitlement to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by various rating decisions, statements of the case 
(SOCs) and SSOCs, as well as by the Board's remands, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, several letters have been sent to the 
veteran that were specifically intended to address the 
requirements of the VCAA.  Indeed, one of the bases for the 
Board's April 2003 remand was to ensure full compliance with 
the VCAA's duty to notify the veteran.  The letters sent to 
the veteran in April 2001 and May 2003 explained in detail 
the elements that must be established in order to grant 
increased disability ratings, TDIU, and earlier effective 
dates.  They also enumerated the evidence already received, 
and provided descriptions of the evidence still needed to 
establish those elements.  

The Board notes that subsequent to its April 2003 remand, 
VA's General Counsel issued an opinion concerning the notice 
required for cases such as this, where an effective date is 
appealed.  That opinion holds that, if in response to a 
decision on a claim, a notice of disagreement is received 
raising a new issue that is a component of the decision, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  
See VAOPGCPREC 8-03.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2004).  Accordingly, VA is not required to 
provide additional notice with respect to the effective date 
claims.  In any even, VA in fact has done so in this case.

The second requirement of the VCAA is that the RO must inform 
the claimant of the information and evidence the VA will seek 
to provide.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the April 2001 VCAA letter, the RO 
informed the veteran that the RO would get such things as 
"medical records, employment records, or records from other 
Federal agencies."  The May 2003 letter provided similar 
information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2001 letter informed the veteran that if "you want 
us to help get private medical records for you, please 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  We will request the records 
for you."  He was also notified that if he knew of Federal 
records, the RO would obtain any such records identified by 
him.  The May 2003 letter also requested that the veteran 
identify VA, military, or private treatment information so 
that VA could request it.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2001 letter informed the 
veteran that "If there is any additional evidence that you 
feel would be relevant to your claim, please let us know 
right away."  The veteran was also provided the appropriate 
form with which to identify any such information.  The May 
2003 letter requested that the veteran "tell us about any 
other records that may exist to support your claim."  The 
Board believes that these requests substantially comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005) [a complying notice need not necessarily use 
the exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the 
regulation].  

The Board finds that the April 2001 and May 2003 letters 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims, and they properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the April 2001 
and May 2003 letters requested responses within 60 days and 
30 days, respectively, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  The one year period 
has since elapsed.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
March 1998, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly impossible; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  Moreover, the 
veteran has pointed to no prejudice resulting from the timing 
of VA's notice.  See Mayfield, supra.  Subsequent to 
furnishing the veteran with the VCAA letter in April 2001, 
the RO readjudicated his claim in May 2002, December 2002, 
and March 2004.  With respect to the earlier effective date 
and TDIU claims, following issuance of the May 2003 letter, 
those claims were readjudicated in March 2004.  Thus, any 
VCAA notice deficiency has been rectified.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

Prior to the current appeal, in March 1985, the veteran 
identified private medical records from Valley View Hospital 
and Dr. J.L.  The RO requested those records, and they were 
received in April 1985.  A VA examination was conducted in 
May 1985.  The veteran submitted records from Kaiser 
Permanente in December 1993, and he also submitted records 
from his former employer.  The RO also obtained the veteran's 
service medical records.  

In connection with the veteran's October 1997 claim, he 
specifically requested assistance in obtaining VA medical 
records and a current VA examination.  The RO obtained the 
veteran's VA medical records and arranged a November 1997 VA 
examination.  In June 1999, in response to the Board's remand 
instructions, the veteran identified treatment from the 
emergency room at the VA Medical Center in Denver.  The RO 
obtained those records.  Indeed, the veteran identified 
records from the VA Medical Center in Denver on several 
occasions.  In each case, it appears that the RO obtained 
those records.  The veteran was also afforded a VA 
examination in August 2000.  In response to the Board's April 
2003 remand, the veteran underwent a VA examination and 
social and industrial survey in November 2003, the results of 
which are reported below.  The veteran identified records 
from Kaiser Arapahoe Medical Offices in August 2003.  Those 
records were requested and obtained by the RO in September 
2003.

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.

The Board notes that during the course of this appeal the 
veteran's attorney made several contentions that the RO has 
failed to assist the veteran in obtaining evidence.  These 
appear to be simply pre-printed, "boilerplate" arguments 
which are devoid of any underlying reasoning and supported by 
no specific information which could reasonably be acted upon 
by VA.  

In the April 1998 VA Form 9, the attorney baldly asserted 
that "The RO failed to fulfill its statutory duty to assist 
the veteran with his claim."  The attorney provided no 
specific instances where the RO's assistance was either 
denied or inadequately provided.  Further, he did not 
identify any additional outstanding evidence not obtained by 
the RO.  

In June 2002, the attorney stated without elaboration, "The 
RO failed to comply with the provisions of the Veterans 
Claims Assistance Act of 2000."  Again, no specifics were 
provided; purportedly missing evidence was not identified.  
The Court has stated that: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  If the veteran or his attorney believed 
that there is pertinent evidence yet to be obtained, it was 
incumbent on them to identify such evidence.  See, in 
particular, 38 C.F.R. § 3.159(c) (2004).  They have not done 
so.

In the January 2003 VA Form 9, submitted with respect to the 
issue of entitlement to an earlier effective date for the 
service-connected low back pain, the veteran's attorney 
asserted that "The RO failed in its duty to assist in that 
they did not obtain and review all the VA records listed in 
the veteran's NOD and did not review the complete claims file 
for unadjudicated claims."  The Board has reviewed the 
December 2002 notice of disagreement, filed with respect to 
that claim, and can identify no reference to any VA records 
listed therein.  Attached to the document is a photocopied 
letter from the veteran stating his reasons for resigning 
from the Post Office and expressing his desire for future 
employment.  There is no reference to additional evidence.  
Moreover, as stated above, the ROs have repeatedly obtained 
updated VA treatment records, prior to and subsequent to 
receipt of the January 2003 VA Form 9.  

The assertion that the RO did not review the claims file for 
additional claims is utterly unsupported by any factual 
basis.  Remarkably, the attorney has pointed to no such 
additional claim that was not adjudicated.  If a prior 
unadjudicated claim existed which would enable the RO or the 
Board to grant an earlier effective date, it would be in his 
client's interest for the attorney to point this out at the 
earliest possible opportunity.  The fact that the attorney 
did not do so indicates that there were, in fact, no 
additional claims to be found.  

In short, the attorney's various arguments concerning alleged 
VCAA violations are unsupported by any cogent argument and 
they are meritless.  The Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
these claims has been consistent with them.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he consistently indicated on VA Forms 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Increased Rating Claims

As was alluded to in the Introduction, the veteran's service-
connected low back disability was recently divided by the RO 
into two separately rated components, the low back pain with 
limited motion, rated 40 percent disabling, and the lumbar 
radiculopathy, rated 10 percent disabling.  See 38 C.F.R. § 
4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
The veteran has not indicated satisfaction with this outcome 
and has expressed disagreement with the assigned disability 
ratings.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

As has been discussed above, VA has separately rated two 
related low back disabilities:  low back pain and limitation 
of motion, currently evaluated as 
40 percent disabling; and radiculopathy, currently rated as 
10 percent disabling.  
Cf. Bierman v. Brown, 6 Vet. App. 125 (1994).  The Board will 
separately address these two issues.

1.  Entitlement to an increased disability rating for 
service-connected low back pain with probable nucleus 
pulposus, currently evaluated as 40 percent disabling.

Pertinent law and regulations

Specific schedular criteria

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOPGCPREC 3-2000.

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the March 2004 Supplemental Statement of the Case.  
Accordingly, the Board does not believe that there is any 
prejudice to the veteran in its consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.)  The former regulations

The veteran's service-connected back pain is currently rated 
by the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
[spine, limitation of motion of, lumbar] (2002), which 
provides as follows.



40%  Severe;

20%  Moderate;

10%  Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The veteran was previously rated under Diagnostic Code 5293 
[Intervertebral disc syndrome], which provides as follows: 

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40% Severe; recurring attacks, with intermittent relief;

20% Moderate; recurring attacks;

10% Mild;

0% Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

(ii.)  The current regulations

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

Diagnostic Code 5243 - Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Rating musculoskeletal disabilities - in general 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion, 
such as here, requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 (2004) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The Board is mindful that a request for an increased rating 
must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41 (2004)  [history of 
injury]; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Intercurrent injury

The Board notes initially that, in addition to his service 
connected back injury, the veteran has reported several 
intercurrent injuries to his back during his career as a mail 
carrier.  The Board may compensate the veteran only for 
service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, it does not appear that the symptomatology 
associated with the service-connected disorder can be 
accurately apportioned from that attributable to intercurrent 
injury.  In essence, the intercurrent injuries did not result 
in a separate disability, but exacerbated the veteran's 
service-connected disability.  The Board has not identified 
such medical evidence as would allow it to distinguish by 
percentages or by discrete symptoms any portion of the 
evidence that may be fairly excluded from consideration.  
Accordingly, the Board will consider all low back symptoms as 
attributable to the service-connected disability.

Radicular symptoms

Separate disability ratings are now assigned for low back 
pain under the former 38 C.F.R. § 4.71a, Diagnostic Code 5292 
[limitation of motion, lumbar spine] and radiculopathy under 
Diagnostic Code 8520 [sciatic nerve, paralysis of].  This 
change was made effective from July 12, 2000.  Prior to that 
date, the veteran's low disability was rated as a single 
entity under Diagnostic Code 5293 [intervertebral disc 
syndrome].  From that date, the service-connected low back 
pain encompasses only such pathology as is manifested in the 
lumbar region.  The separately service-connected lumbar 
radiculopathy will be addressed in the next issue below.

Although the veteran has not requested it, the Board has 
considered whether a return to a single rating under former 
Diagnostic Code 5293 or current Diagnostic Code 5243 would in 
fact be more favorable to the veteran than the current 
separate ratings.  For reasons expressed immediately below, 
the Board finds that a single rating is not as favorable to 
the veteran as separate ratings under Diagnostic Codes 5292 
and 8520, which have led to a combined evaluation of 
50 percent.  

To warrant a 60 percent rating under Diagnostic Code 5293, 
the evidence would have to show a pronounced level of 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  To warrant a 60 percent rating under 
Diagnostic Code 5243, the evidence would have to show 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months

During a November 2003 VA examination, the veteran described 
episodes in which he could not get out of bed about six times 
per year.  With respect to the severity of symptoms at the 
time of the examination, however, the examiner indicated that 
muscle tone in the legs was found to be normal with no 
atrophy.  Sensory examination of the lower extremities was 
intact.  There was no significant incoordination or weakness.  
A separate neurological examination included findings of 5 
out of 5 motor strength of the lower extremities, with intact 
sensation of both feet.  Left ankle reflex was absent.

These assessments are generally consistent with other medical 
evidence of record.  In connection with a July 2000 VA 
examination, the veteran reported occasional acute 
exacerbations of low back pain about every three months when 
the veteran has some trouble getting into and out of bed.  
Significantly, there was "no recent history of any severe 
acute exacerbations requiring any degree of bed rest."  The 
veteran's back disability was described by the examiner as 
involving pain and limitation of motion.  There was "no 
evidence of any sensory deficits compatible with any nerve 
root impingement" at that time, according to the examiner.

Notably, the November 1997 examiner reported marked decreased 
strength and range of motion of the left leg during straight 
leg raising.  However, when the veteran was taken to a 
stairwell and observed ascending and descending 10 stairs, he 
was found to exhibit no weakness, fatigability, 
incoordination, or pain.  He was also able to heel-to-toe 
walk without difficulty; deep tendon reflexes were brisk 
bilaterally; there was no focal or sensory deficit 
appreciated from the hips to the feet; and the veteran's gait 
was found to be brisk, with good carriage, and not painful.  
In January 1998 the veteran's motor strength was rated at 5 
out of 5, and sensation was normal.  In June 1999, strength 
and sensation were normal and the veteran was able to walk on 
toes and heels.  

In short, the objective medical evidence appears to show far 
less pathology than that subjectively reported by the 
veteran.  In particular, with respect to the straight leg 
raising test versus the "stairwell test", there appears to 
be some suggestion of a less than honest response on the part 
of the veteran during the physical examination. 
Moreover, an August 2000 VA examiner found that the veteran's 
statements with respect to his symptoms were somewhat 
contradictory.  Specifically, the examiner noted that the 
veteran stated that he was unable to sit or stand for 
prolonged periods but has no problems with prolonged walking.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, physical 
findings of competent medical examiners over a number of 
years have indicated that the service-connected back 
disability, including the radicular symptoms, have not been 
productive of severe, debilitating symptoms.  The Board 
discounts as lacking in credibility the veteran's 
uncorroborated reports to the contrary.

Overall, the Board finds that the clinically identified  
lumbar spine symptomatology includes back pain, limitation of 
motion of the lumbar spine, and complaints of numbness and 
tingling in the lower extremities.  Such symptomatology does 
not approximate "pronounced" disability involving 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with "little intermittent relief", 
as is contemplated for a 60 percent rating under former 
Diagnostic Code 5293.  The November 2003 VA examiner reported 
"decreased reflex at the left ankle"; however, no other 
neurological findings which are consistent with the 
assignment of a 60 percent rating under former Diagnostic 
Code 5293 were identified.  Under these circumstances, a 
rating at the 60 percent level under former Diagnostic Code 
5293 is not warranted.  

With respect to rating the low back disability as a unified 
entity under the Formula for Rating Intervertebral Disc 
Syndrome in the current Diagnostic Code 5243, a similar 
analysis applies.  There is no objective medical 
corroboration of the veteran's claims of episodes in which he 
reportedly cannot get out of bed.  To the extent that the 
veteran is claiming that he experiences incapacitating 
episodes sufficient to warrant the assignment of a 60 percent 
rating under Diagnostic Code 5243, the Board believes that 
his statements are lacking in credibility.  The Board places 
far greater weight on the objective medical records, which 
fail to document a single incapacitating episode.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]. 

Therefore, a single rating under either former Diagnostic 
Code 5293 or current Formula for Rating Intervertebral Disc 
Syndrome in Diagnostic Code 5243 would not be to the 
veteran's benefit.  In so deciding, the Board has considered 
the provisions of DeLuca, supra, as well as the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Mauerhan provides that, the use of the term "such as" in the 
rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  

As has been discussed in some detail immediately above, the 
Board has identified no symptomatology or other aspect of the 
veteran's service-connected low back disorder that would 
enable it to conclude that the type and degree of 
symptomatology contemplated for a 60 percent rating were 
approximated.   
With respect to DeLuca, the Board notes that the 1993 VA 
examiner identified no associated muscle weakness, 
incoordination or undue fatigue, and the other medical 
evidence of record does not support the assignment of 
additional disability based on 38 C.F.R. §§ 4.40 and 4.45.  
With respect Mauerhan, the Board has not identified any 
evidence of some other lumbar spine pathology meriting 
consideration, and the veteran and his attorney have not 
pointed to any such.  

Assignment of diagnostic code 

(i.)  The former schedular criteria

The veteran's low back pain is currently evaluated under 
former Diagnostic Code 5292.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board again notes that the veteran is receiving a 
separate rating for the neurological aspects of his low back 
disorder.  Therefore, a rating under former Diagnostic Code 
5293 is not appropriate, as it would clearly violate the 
prohibitions against pyramiding by evaluating the same 
manifestations of disability under multiple diagnostic codes.  
See 38 C.F.R. § 4.14 (2004).  In pertinent part, 38 C.F.R. § 
4.14 states: "evaluation of the same manifestation under 
different diagnoses are to be avoided."  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court stated, "[t]he 
critical element is that none of the symptomatology for any 
one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Clearly, former Diagnostic Code 5293 
contemplates lumbar radiculopathy affecting the lower 
extremities, such as radicular pain with functional 
limitations.  See VA O.G.C. Prec. Op. No. 36-97.  It is 
therefore not appropriate to rate the low back pain under 
Diagnostic Code 5293 in light of the separately assigned 
rating for lumbar radiculopathy under Diagnostic Code 8520.

Consideration is also given to evaluating the veteran's low 
back pain under former Diagnostic Code 5295, which pertains 
to lumbosacral strain.  Under that code, a maximum 40 percent 
evaluation is assigned for lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The evidence 
simply does not show such symptomatology.  Moreover, as a 
practical matter, Diagnostic Code 5295 does not provide for a 
rating higher than that currently assigned.

Diagnostic Code 5292 appears to most closely match the 
medical evidence and reported symptomatology with respect to 
the veteran's low back pain, i.e., limitation of motion of 
the spine.  The veteran's primary complaints center on pain 
and limitation of motion, and these are objectively 
supported.  Accordingly, Diagnostic Code 5292 is the most 
appropriate as to this issue and the Board will apply it 
below.

(ii.)  The current schedular criteria

As discussed in the law and regulations section above, all 
back disorders, with the exception of intervertebral disc 
syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board believes that the application of the current 
Formula for Rating Intervertebral Disc Syndrome would not be 
appropriate for reasons similar to those given with respect 
to the former criteria.  First, to do so would constitute 
improper pyramiding in light of the assignment of a separate 
disability rating for the neurological aspects of the 
veteran's lumbar spine disability under Diagnostic Code 8520.  
Second, as has been discussed above, the medical evidence 
indicates that the veteran's disability is not of the level 
of severity as to warrant an assignment of a higher, 60 
percent rating under current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 60 percent rating is available for 
incapacitating episodes of total duration of at least 6 weeks 
during the past 12 months.  As has been discussed above, the 
veteran described six episodes in past year of "up to a 
week" duration where he could not get out of bed.  However, 
the Board has discounted these statements as not being 
credible in light of no corroborating medical evidence.  
Moreover, the provisions of Diagnostic Code 5243 specifically 
require that bed rest must be prescribed by a physician.  
Such prescribed bed rest is not shown in the evidence of 
record.  

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be addressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a disability rating higher than the 
currently assigned 40 percent.  

(i.)  The former schedular criteria

Under Diagnostic Code 5292, a 40 percent disability rating is 
the maximum rating available.  A higher rating is therefore 
not warranted.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving the maximum  40 
percent evaluation for limitation of lumbar spine motion 
under Diagnostic Code 5292.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.    

(ii.)  The current schedular criteria

As has been discussed above, under the General Rating Formula 
for Disease and Injuries of the Spine, a disability rating 
higher than the currently assigned 40 percent would be 
available only if unfavorable ankylosis of the spine existed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health (4th ed. 1987) at 68].  In this case, there is no 
evidence of ankylosis of the veteran's spine.  
The findings of November 2003 VA examiner indicate that the 
veteran was limited on forward flexion to 60 degrees, with an 
additional 10 degrees loss of motion due to pain.  This is 
hardly indicative of ankylosis.  There is no other medical 
evidence that ankylosis of the spine exists, and the veteran 
does not appear to so contend.

[The Board observes in passing that based on the medical 
evidence of record the veteran does not meet or approximate 
the requirements for even a 40 percent rating under the 
current criteria, which require a showing of forward flexion 
of the thoracolumbar spine limited to 30 degrees or less.  
Other evidence is consistent with the November 2003 findings.  
The July 2000 examiner measured forward flexion to 40 degrees 
before onset of pain.  The Board can identify no other 
medical evidence that would support a 40 percent evaluation 
under the current version of the regulations.]  

In the absence of ankylosis, DeLuca considerations are not 
for application, since the veteran is receiving the highest 
rating available.  See Johnston, supra.

One final comment is in order.  On several occasions the 
veteran has stated that surgery was recommended by his 
physicians.  In a November 1999 letter, the veteran stated 
that his doctor told him that he could have surgery for his 
back.  In a March 2000 letter to the RO, the veteran stated 
that a doctor at the veteran's hospital in Denver asked him 
if he wanted an operation.  However, the Board can identify 
no recommendation in the medical evidence for surgical 
treatment, indeed the contrary appears to be the case.  In a 
May 2003 VA Form 21-4138, the veteran wrote that when he was 
seeing Dr. T. at the Naval Hospital in Jacksonville Florida, 
he wanted to operate, but the veteran was afraid.  However, 
the Board has reviewed the December 1975 report from the 
Jacksonville Naval Hospital, and the examiner specifically 
stated that no surgical intervention was contemplated.  

The veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In this case, the veteran's account that 
back surgery has been recommended appears to directly 
conflict with the reported medical evidence.  The Board 
places no weight of probative value on the veteran's 
statements.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back pain.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for lumbar 
radiculopathy, currently evaluated as 10 percent disabling.

The veteran is also seeking an increased disability rating 
for the radicular or neurological component of his service-
connected low back disorder, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).    

Pertinent law and regulations

Specific schedular criteria

Diagnostic Code 8520 [sciatic nerve] provides the following 
levels of disability. 

Complete:
80%  The foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.
Incomplete:
60%  Severe, with marked muscular atrophy;

40%  Moderately severe;

20%  Moderate;

10%  Mild

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Words such as "mild", "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2004).



Analysis

Assignment of diagnostic code 

The veteran has been diagnosed with L5 radiculopathy with 
sciatic nerve involvement.  Diagnostic Code 8520 deals 
specifically with incomplete and complete paralysis of the 
sciatic nerve.  The Board cannot identify, and the veteran 
has not suggested, a more appropriate diagnostic code.  

Schedular rating

In order to merit an increased 20 percent rating for 
incomplete paralysis of the sciatic nerve, the evidence would 
have to approximate incomplete paralysis that is moderate in 
degree.  As noted above, "moderate" is not defined in the 
VA rating schedule.  "Moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.  

The Board notes again that in evaluating the neurological 
component of the veteran's low back disorder, the Board may 
consider only those symptoms associated with radiculopathy of 
the sciatic nerve.  Other symptoms pertaining directly to the 
lumbar spine, such as pain and limited spine motion, have 
been considered in evaluating the veteran's low back pain, 
above.  

Upon review of the evidence, the Board finds that the 
objectively identified symptomatology associated with the 
veteran's sciatic neuropathy consists principally of 
occasional numbness and tingling in the lower extremities, as 
well as decreased reflex of the left ankle.  In connection 
with the November 2003 examination, the veteran described 
occasional numbness on the soles of his feet.  He also 
described numbness developing in the buttocks and radiating 
down the back of the thigh.  The veteran further stated that 
at these times, the veteran may experience a prickling 
feeling in the bottoms of his feet.  However, at the time of 
the examination, the veteran stated that he was not 
experiencing any numbness or tingling.  

The Board finds that such symptomatology equates to a level 
of disability that is no more than mild in degree.  The Board 
reaches this conclusion on the basis that the competent 
medical evidence of record reveals that the veteran's 
symptoms are essentially sensory in nature and, even by his 
own self report, do not appear to limit his ability to 
function.  A notation under the schedule of ratings for 
diseases of the peripheral nerves specifically states that 
when involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  In the veteran's 
case, flare-ups of symptoms occur only on an occasional 
basis, and as described in some derail immediately below the 
medical evidence attributes no loss of function to those 
symptoms. 

Specifically with respect to muscle strength, the November 
2003 neurological examiner found that strength in the legs 
was 5 out of 5.  The veteran was noted to have good 
dorsiflexion and eversion of the foot, and good extension, 
wiggling, and curling of the toes.  Muscle tone was normal 
and there was no atrophy.  During the July 2000 examination, 
the examiner also specifically evaluated the veteran's leg 
strength, finding the quadriceps mechanism to be intact with 
5 out of 5 strength bilaterally.  Motor function of the hip 
flexors, the hip abductors, adductors, the quadriceps, the 
hamstrings, the anterior tibialis, the peroneals, the 
gastrocnemius, the extensor hallucis longus, and the flexor 
hallucis longus were all found to be 5 out of 5.  These 
findings confirm the veteran's symptomatology is primarily 
sensory in nature and does not significantly impact his leg 
strength or function.

With respect to sensation, the Board notes that the November 
2003 neurological examiner found that sensory evaluation was 
intact to pin, vibration, light touch, position, and 
temperature sensation in both feet.  This included the medial 
and lateral surfaces of the foot, the web of the toes, and 
the sole of the foot.  A July 2000 VA spine examination shows 
that sensory perception was intact over the buttocks and down 
each lower extremity.  There was specifically found to be no 
evidence of any sensory deficits compatible with any 
dermatome distribution.
 
With respect to reflexes, the July 2000 VA general medical 
examiner found no focal neurological abnormalities.  Reflexes 
were physiologically equal, and no pathological reflexes were 
elicited.  A July 2000 VA spine examination shows that the 
patellar and Achilles reflexes were 2+, equal, and active.  
Such findings appear to reflect absent or minimal 
symptomatology.  However, the November 2003 neurological 
examiner found that the veterans' left ankle reflex was 
absent.  Reflexes were 2+ in the knees and the right ankle.  
The veteran was described a s having decreased reflex of the 
left ankle.  

Thus, even considering the November 2003 findings, his 
symptoms appear to be largely sensory; they do not cause 
significant impairment in strength or muscle tone.  Most 
importantly, they do not cause appreciable functional loss.  

The Board additionally notes that the November 2003 VA spine 
examiner, in specifically addressing the veteran's 
neurological symptoms, reported "mild" paramuscle spasms 
with "mild" fatigability to repetitive strength testing.  
Indeed, gross motor and sensory function was reportedly 
normal in the lower extremities.  
Although such characterizations are not necessarily 
dispositive of the appeal, the Board places great weight of 
probative value on this recent assessment of the veteran's 
disability by a competent medical examiner.  

The Board notes in passing that, as Diagnostic Code 8520 
deals with paralysis of the sciatic nerve, the provisions of 
38 C.F.R. § 4.40, 4.45, dealing with disability of the 
musculoskeletal system and joints are not for application.

In short, after a careful review of the evidence, the Board 
identified no aspect of the veteran's service-connected 
lumbar radiculopathy that would enable it to conclude that 
the type and degree of symptomatology contemplated for a 20 
percent rating are met or approximated.  For the reasons and 
bases expressed above, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for the neurological 
component of his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.

Extraschedular ratings

The veteran has not specifically requested consideration of 
extraschedular ratings for either of his service-connected 
disabilities, and the RO did not consider the matter.  
However, as will be discussed below, the veteran has claimed 
TDIU on an extraschedular basis (because he does not meet the 
schedular criteria for TDIU).  The only two service-connected 
disabilities are those discussed above.  Accordingly, 
implicit in the veteran's presentation there appears to be 
the contention that extraschedular consideration is warranted 
for the two individual disabilities discussed above.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for either of the service-connected disabilities 
that are the subject of this appeal.  Nor is there any 
evidence of an unusual clinical picture, such as the need for 
repeated surgeries. 

The veteran contends that the two disabilities interfere with 
his employment and indeed have caused him to be unemployable.  
This will be discussed in greater detail in connection with 
the TDIU claim below.  However, the medical and other 
evidence of record indicates that the veteran's low back pain 
involves pain and limitation of motion and the lumbar 
radiculopathy involves complaints of numbness and tingling, 
with decreased left ankle jerk.  No other limitations have 
been identified.  The 40 and 10 percent ratings which are now 
assigned, in the Board's estimation, fairly compensate him 
for loss of industrial capacity.  Loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for either separately service-connected disability.  The 
combination of the two disabilities will be addressed in the 
TDIU discussion below.

Effective Date Claims

The veteran has appealed the effective dates assigned the 40 
percent rating under Diagnostic Code 5292 and the 10 percent 
rating under Diagnostic Code 8520.  The RO assigned an 
effective date of July 12, 2000 for the 40 percent rating 
under Diagnostic Code 5292.  It used this date because it is 
the date of a VA examination that indicated that there was an 
increase in the level of disability associated with the 
veteran's service-connected low back disability.  Prior to 
this date, all of the veteran's back symptoms were evaluated 
under Diagnostic Code 5293.  The RO chose November 18, 2003 
as the effective date for the neurological component of the 
veteran's low back disorder because it was the date of the VA 
examination which showed absent left ankle jerk, thus 
warranting a separate compensable rating.

To avoid redundancy, the law and regulations pertinent to 
both claims will be set out in a common discussion, and the 
individual claims will then be discussed separately.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of 
factors, including the date of claim, date entitlement is 
shown and finality of prior decisions.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2004).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2004).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2004).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received at VA.  38 U.S.C.A. § 101(30) (West 2002); 38 
C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2004).

3.  Entitlement to an effective date earlier than July 12, 
2000 for the assignment of a 40 percent disability rating for 
a low back disorder.

The veteran is seeking entitlement to an effective date 
earlier than July 12, 2000 for the award of a 40 percent 
disability rating for low back pain.  July 12, 2000 was the 
date of a VA examination (which has been referred to in the 
Board's discussions above) which indicated that there was an 
increase in the level of disability associated with the 
veteran's service-connected low back disability.  Before July 
12, 2000, the back disability was rated 20 percent disabling 
under former Diagnostic Code 5293; after July 12, 2000, the 
low back pain was rated 40 percent disabling under Diagnostic 
Code 5292, with a separate rating of 10 percent later 
assigned under Diagnostic Code 8520.

Analysis

The veteran's service-connected low back disorder has been 
assigned a 10 percent disability rating from April 1, 1976; a 
20 percent rating from March 12, 1993; and a 40 percent 
rating from July 12, 2000.  The veteran contends that the 
date he filed his claim for an increased rating, October 14, 
1997, should be the effective date of the current 40 percent 
rating.  

The date of claim

Before an effective date for the assignment of a disability 
rating can be determined, 
the Board must first identify the earliest date on which the 
claim for an increased rating was received.  See 38 C.F.R. § 
3.400 (2004).

The veteran asserts that October 14, 1997 should be 
considered as the date of claim.  The Board agrees.  The 
veteran's claim for an increased rating was received on 
October 14, 1997, and that claim is currently before the 
Board on appeal.

The Board has reviewed the record prior to receipt of the 
October 14, 1997 claim to determine whether a claim for an 
increased rating was received during that period.  The 
applicable statutory and regulatory provisions require that 
VA look to all communications from a claimant which may be 
interpreted as applications or claims, formal and informal, 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  See 38 U.S.C. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2004); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2004). 

After a thorough review of the record, the Board can identify 
no communication from the veteran or other evidence that 
could be construed as an informal or formal claim for an 
increased disability rating for low back pain during the 
period subsequent to an unappealed and final January 1995 
rating decision denying an increased rating, and the October 
1997 claim.  The veteran has pointed to no such communication 
evidencing an intent to seek an increased disability rating 
prior to October 1997. 

Regulations provide that a hospital report or examination 
report shall be accepted as in informal claim.  See 38 C.F.R. 
§ 3.157 (2003).  However, the Board has identified no medical 
records covering that period.  Accordingly, October 14, 1997 
is the earliest date for which a claim for an increased 
rating can be identified.

Effective date of increased rating

Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2004).  The 
regulations also provide that if an increase in disability 
occurred within one year prior to the date of claim, the 
increased rating is effective as of the date the increase in 
disability was "factually ascertainable."  See 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(1)(2) (2004).  
Therefore, the Board must determine whether an ascertainable 
increase in disability occurred during the period from 
October 14, 1996 (one year prior to the date of claim) to 
July 12, 2000 (the current effective date).  

For the period from October 14, 1996 to July 12, 2000, the 
veteran's service-connected low back pain was rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  [The Board notes that the current rating schedule for 
disorders of the spine was not in effect prior to September 
26, 2003 and cannot be applied prior to its effective date.  
The current version of the schedule for rating intervertebral 
disc syndrome can be applied no earlier than August 22, 2002.  
See 38  U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2004); VAOPGCPREC 3-2000].  

As discussed by the Board in the law and regulations section 
above, a 40 percent rating under former Diagnostic Code 5293 
is indicative of severe impairment due to intervertebral disc 
syndrome, with recurring attacks and little intermittent 
relief.  After review of the medical evidence of record, the 
Board has determined that the competent evidence does not 
establish symptomatology of the type and degree as would 
justify a 40 percent or higher evaluation under Diagnostic 
Code 5293 at any point prior to the July 12, 2000 VA 
examination.  

Diagnostic Code 5293 contemplates both orthopedic and 
radicular symptoms.  With respect to limitation of motion, a 
November 1997 VA examination shows that the veteran had 
forward flexion to 75 degrees, backward extension to 35 
degrees, lateral flexion to the left and right to 40 degrees 
respectively, rotation to the left and right to 35 degrees 
respectively.  The examiner noted some painful motion as 
evidenced by facial grimacing, primarily with forward 
flexion.  However, the veteran reported that he only 
experienced pain approximately twice a year at the lumbar 
spine, brought on by rapid torso movement; and at the most it 
would last for approximately two weeks.  Even during flare-
ups, the veteran stated that his range of motion was within 
normal limits, but he would experience weakness and 
fatigability of the left leg.  He also stated that, when he 
does not have a flare-up, he was totally asymptomatic.  
Overall, such symptomatology is not considered severe, even 
considering additional impairment due to pain.  

Moreover, the veteran's statements with respect to the 
frequency of attacks are inconsistent with "little 
intermittent relief."  While the rating schedule does not 
define "severe" limitation of motion, by way of comparison, 
the June 2003 examiner found the veteran's impairment to be 
mild to moderate based in part on findings of forward flexion 
to 60 degrees, extension to 20 degrees, lateral bending to 20 
degrees, and rotation to 30 degrees, all with pain.  These 
findings are uniformly worse than those recorded in November 
1997, although not as severe as those recorded in July 2000; 
however, they were objectively described as consistent with 
mild to moderate degenerative disc disease.

The veteran's VA outpatient treatment reports similarly do 
not reveal such limitation of spine motion as would reflect 
severe impairment prior to the July 2000 examination.  A 
report dated October 1995, but received in November 1997, 
shows forward flexion to 80 degrees.  This is consistent 
with, and in fact slightly better than, the range of motion 
noted by the November 1997 examiner.

A January 1998 treatment report shows an intercurrent injury 
to the veteran's coccyx from a work-related fall on ice.  The 
veteran complained of extreme pain with any movement of the 
back and radiation down the left leg.  However, on 
examination, flexion was found to be decreased by only 10 
percent.  Thus, even considering the effect of this injury 
[see Mittleider, supra], the loss of motion can not be 
described as severe.

With respect to neurological symptoms, as has been described 
above in connection with the first issue on appeal the 
November 1997 examiner reported marked decreased strength and 
range of motion of the left leg during straight leg raising.  
However, when the veteran was taken to a stairwell and 
observed ascending and descending 10 stairs, he was found to 
exhibit no weakness, fatigability, incoordination, or pain.  
The veteran was asked to heel-to-toe walk, which he was able 
to perform without difficulty.  Deep tendon reflexes were 
tested and found to be brisk bilaterally in the patellar and 
Achilles.  There was no focal or sensory deficit appreciated 
from the hips to the feet.  The veteran's gait was observed 
for approximately an 80-foot distance, and was found to be 
brisk, with good carriage, and not painful.  The Board has 
discounted the veteran's self reports of significant 
neurological symptoms in light of objective clinical 
examination which identified no such symptoms and which 
appears to indicate exaggeration of symptomatology on the 
part of the veteran.

A January 1998 treatment report was devoid of clinical 
evidence of neurological pathology.  The veteran's motor 
strength was rated at 5 out of 5, and sensation was normal.  
Deep tendon reflexes were 2+.  A June 1999 ER walk-in note 
shows complaints of pain over the buttocks and the back of 
the thigh, but strength and sensation were normal.    

Thus, with the exception of the November 1997 finding of 
marked decreased strength on straight leg raising, which for 
reasons stated above the examiner appears to have discounted 
on further testing, the evidence indicates that the 
neurologic symptomatology is primarily sensory in nature.  As 
discussed with respect to the increased rating claim above, 
wholly sensory impairment is considered no more than mild to 
moderate.  

The Board has also considered the impact of the service-
connected back disability on the veteran's employment prior 
to July 12, 2000.  This, too, does not appear to be severe.  
The November 1997 examiner noted the veteran's report that he 
had missed 10 days of work in the prior year due to back 
pain.  However, the veteran stated that he walked three 
blocks on his mail route, carrying a 38 pound letter bag, and 
that he walked approximately l-l/2 miles recreationally twice 
a week.  

In October 1999, the veteran reported that he had to resign 
from his job at the Post Office due to back symptoms.  
However, in March 2000, the RO received a letter from the 
veteran indicating that he had obtained another job.  

The Board finds that, despite the veteran's change in 
employment, there is no competent medical evidence reflecting 
such severe symptomatology as contemplated for a 40 percent 
rating prior to the July 2000 examination.  
As has been alluded to above, the veteran's complaints during 
this period appear to be worse than the objective evidence.  
As an example, the veteran complained of extreme pain with 
any movement of his back following the January 1998 injury.  
However, objectively, his range of motion was found to be 
decreased by only 10 percent; and his strength and sensation 
were normal.   The Board finds that the objective medical 
evidence is more probative than the veteran's own self 
reports concerning the level of symptomatology associated 
with his back disability during the period in question.  That 
objective evidence shows only a slight decrease in range of 
motion resulting from the work-related injury, with virtually 
normal strength and sensation.  Such evidence is in the 
Board's view indicative of no more than moderate overall low 
back symptomatology, and does not establish severe 
impairment.  

In summary, the competent evidence of record does not 
establish that it was factually ascertainable that the 
symptomatology associated with the veteran's low back pain 
met the criteria for a 40 percent evaluation under Diagnostic 
Code 5293 at any point prior to July 12, 2000.  The higher 
disability rating accordingly cannot be assigned prior to 
that date under 38 C.F.R. § 3.400(o).  The benefit sought on 
appeal is accordingly denied.

4.  Entitlement to an effective date earlier than November 
18, 2003 for the assignment of a separate 10 percent 
disability rating for lumbar radiculopathy.

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned November 18, 2003 for the 
assignment of the separate 10 percent disability rating for 
lumbar radiculopathy under Diagnostic Code 8520.  

As was discussed above, the veteran's service-connected low 
back disorder (including neurological symptomatology) was 
assigned a 20 percent disability rating prior to July 12, 
2000 Diagnostic Code 5293, which specifically contemplates 
neurological symptoms.  The veteran was then assigned a 40 
percent rating under Diagnostic Code 5292, effective July 12, 
2002, and a separate 10 percent disability rating for the 
neurological component of his low back disorder, effective 
November 18, 2003.  The November 18, 2003 date was chosen by 
the RO based upon a report of a physical examination of that 
date which showed absent left ankle jerk.  
  
Analysis

The date of claim

While this issue involves the recently-assigned separate 
disability rating for the lumbar radiculopathy, the issue 
presented here is essentially an extension of the increased 
rating claim received by the RO in October 1997, rather than 
a separate service connection claim for the neurological 
component.  See Esteban, supra. 
Therefore, for the reasons addressed with respect to the 
issue of entitlement to an effective date earlier than July 
12, 2000 for the assignment of a 40 percent disability rating 
for the low back pain, discussed immediately above, the Board 
finds that October 14, 1997 is the earliest date that an 
increased rating claim was received.  

Effective date of increased rating

As has been discussed above, prior to July 12, 2000 the 
neurological symptomatology associated with the veteran's 
service-connected low back disability was encompassed in the 
then-assigned 20 percent rating under  
former Diagnostic Code 5293.  The Board's reasoning in 
determining that a disability rating in excess of 20 percent 
was not warranted under Diagnostic Code 5293 was not 
warranted prior to July 12, 2000 has been set forth above and 
will not be repeated.  The Board's current inquiry is 
therefore directed to whether a separate 10 percent rating 
was warranted for the neurological component of the 
disability prior to the currently assigned date of November 
18, 2003.  In so determining, the Board will evaluate the 
evidence to see if an increase in disability warranting the 
assignment of a separate 10 percent rating was "factually 
ascertainable" at some time prior to November 18, 2003.  See 
38 C.F.R. § 3.400 (o)(1)(2) (2004).

Neurological symptoms associated with the veteran's service-
connected low back disability, which included reports of 
numbness and tingling but included no clinically identified 
functional loss, were specifically contemplated in the rating 
assigned under Diagnostic code 5293 until July 12, 2000.  
Assigning a separate rating for the neurological component of 
the veteran's low back disorder prior to July 12, 2000 would, 
in effect, compensate the veteran twice for the same 
symptomatology.  This is considered pyramiding and is 
specifically prohibited by VA regulations.  See 38 C.F.R. § 
4.14 (2004).  

The Board finds that July 12, 2000, the date of the 
assignment of a diagnostic code that does not include 
neurological symptomatology, is the appropriate effective 
date for the assignment of a separate 10 percent rating for 
the neurological component of the veteran's low back 
disorder.  As discussed above, prior to that date, the 
disability rating assigned adequately compensated the veteran 
for all aspects of his low back disorder.   

Although the RO placed emphasis on the November 18, 2003 
examination report showing absent ankle jerk, it is 
undisputed that neurological symptoms existed prior to that 
date.  Giving the veteran the benefit of the doubt, the Board 
believes that such separate neurological symptomatology 
approximated mild incomplete paralysis under Diagnostic Code 
8520 as of July 12, 2000, the date such symptomatology was 
split from the principal lumbar spine disability.  

In summary, for reasons stated above the Board concludes that 
a separate 10 percent disability rating for lumbar 
radiculopathy is warranted as of July 12, 2000.  To that 
extent, the appeal is allowed.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

The veteran is seeking entitlement to TDIU.  He essentially 
claims that he is unemployable as a result of his service-
connected disabilities.  His only service-connected 
disabilities are the two low back disabilities which have 
been discussed above.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2003).
In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more.  If there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 
70 percent or more.  38 C.F.R. § 4.16(a) (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

According to 38 C.F.R. § 3.321, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service- connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004).

Analysis

Schedular criteria

The veteran is service-connected for low back pain, rated at 
40 percent, and for lumbar radiculopathy, rated as 10 percent 
disabling.  The veteran therefore has one disability ratable 
at 40 percent or more; however, his combined disability 
rating is 50 percent, which is less than the 70 percent 
combined rating required for the assignment of a total 
rating.  Thus, the veteran fails to meet the schedular 
criteria for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities.  See 38 C.F.R. § 4.16(a) (2004).

Extraschedular criteria

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extraschedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), and when two 
additional criteria are met.  First, it must be shown that 
the claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities; see 38 C.F.R. § 4.16(b) (2004).  Second, the 
case must present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards; see 38 C.F.R. § 3.321 (2004).  In this case, as 
will now be addressed, neither criterion is met.  Therefore, 
an extraschedular referral is not warranted.

The veteran is 47 years of age.  Following his service in the 
Navy, he worked for eight years at the Coors Corporation.  
The veteran was awarded VA vocational rehabilitation benefits 
in 1982 and trained as a painter/decorator.  He then worked 
for 16 years for the United States Postal Service (USPS).  
The veteran reported to the July 2000 VA examiner that he had 
been unemployed since October 1999.  The July 2000 spine 
examiner reported that the veteran's work as a mail carrier 
primarily involved driving a mail truck, but also required 
carrying a 30-pound bag of mail for approximately three 
blocks daily.  After he resigned from USPS, the veteran 
worked for short periods at several other positions, 
including in hotel maintenance, telemarketing, and a security 
company.  

It appears to be the veteran's contention that he is 
unemployable because of his service-connected low back 
disabilities.  In his November 1999 claim, he stated that he 
was forced to resign from his job because of his back injury.  
However, there is little if any support in the medical 
evidence for the contention that the veteran's service 
connected disabilities render him unemployable, or in fact 
that he is currently unemployable on any basis.  

The veteran submitted a January 1999 letter from his private 
physician, Dr. K.B., stating that he was unable to work from 
January 16, 1999 to January 30, 1999 due to back pain.  
However, there is no statement as to the veteran's 
employability beyond this period, and indeed it appears that 
he was returned to work without limitations.  

A December 1993 statement from USPS indicates that the 
veteran was absent for the months of March 1993 and December 
1993 due to his back.  The USPS indicated that it was unable 
to provide the veteran light duty for an indefinite period of 
time.  The veteran also submitted a copy of a letter 
resigning from the USPS effective October 19, 1999, due to 
his back symptoms.  The Board concedes that these letters do 
support the position that the veteran's service-connected 
disabilities rendered him unsuitable for physically demanding 
work, such as he was required to perform with USPS.  However, 
that does not equate to a finding that the veteran is 
unemployable.  

In addition to the evidence submitted by the veteran, there are 
also several VA examinations of record, as well as a VA social 
and industrial survey.  The November 2003 VA examiner 
expressed his opinion that the veteran would be fit for only 
light duty type work because of the service-connected 
disability in his spine.  Significantly, however, the 
examiner thought that sedentary employment would be feasible.  
Similarly, in an August 2000 addendum, the July 2000 VA 
examiner concluded, based on the x-ray and MRI evidence, that 
the veteran should be able to perform gainful employment such 
as office work, delivering memos or files not requiring 
prolonged sitting or any heavy lifting.  

Crucially, a VA  social and industrial survey was also 
conducted in November 2003.  This was done pursuant to the 
Board's April 24, 2003 remand, and was done for the specific 
purpose of eliciting information necessary to adjudicate the 
TDIU claim.  See the Board's remand, page 5.  The conclusion 
of the examiner was that the veteran was "very employable" 
and motivated for employment despite his service-connected 
back injury.  
  
Based on this evidence, the Board concludes that while the 
veteran's low back disorders have clearly resulted in 
industrial impairment as described above (precluding 
strenuous physical labor), the evidence simply does not 
support the contention that these disorders cause total 
unemployability.  Indeed, as discussed immediately above, VA 
examiners are unanimous in concluding that the veteran is in 
fact employable.  The veteran has identified no evidence to 
the contrary, aside from his own contentions.  These 
contentions are outweighed by the objective medical evidence, 
which has been discussed at some length throughout this 
decision.  The medical evidence, although documenting back 
pain, some limitation of motion and some radicular symptoms, 
does not indicate that the veteran is unemployable thereby. 

The Board adds that there is no question that the veteran's 
service-connected low back pain and lumbar radiculopathy 
appear to preclude more that sedentary employment.  This is, 
however, recognized in the currently assigned 50 percent 
combined rating.  See Moyer v. Derwinski, 2 Vet, App. 289, 
293 (1992); see also Van Hoose, supra.  

In short, none of the competent medical evidence of record 
purports to establish that the veteran is in fact 
unemployable.  Indeed, the evidence strongly indicates that 
the veteran is employable with certain physical restrictions.    

Additionally, the evidence of record does not reflect an 
exceptional or unusual disability picture with respect to the 
back disabilities.  The evidence does not show frequent 
hospitalization due to the back disability (or indeed any 
hospitalization at all), any unusual clinical presentation, 
or any interference with employment that is not contemplated 
by the disability ratings assigned.    

The veteran has clearly based his claim on the difficulties 
described in performing the physically demanding duties 
associated with employment with USPS, such as hauling a 30 
pound mailbag.  Those physical limitations are contemplated 
by the rating schedule and have been considered in assigning 
his current disability ratings.
However, the objective medical evidence does not indicate 
that substantially gainful employment, in particular 
sedentary employment, is precluded.  Such employment is 
"realistically within the physical and mental capabilities 
of the claimant".  See Timmerman and Moore, supra.  Indeed, 
the veteran does not appear to specifically contend 
otherwise.

In short, the veteran's statements have been considered.  
However, for the reasons described above, the Board favors 
the objective medical evidence over the veteran's statements.  
That objective evidence clearly shows that the veteran is 
employable in positions which do not involve heavy lifting.  
Accordingly, referral of the veteran's TDIU claim for 
extraschedular consideration is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Therefore, his claim of 
entitlement to TDIU is denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for low back pain is denied.

The veteran's claim of entitlement to an increased evaluation 
for lumbar radiculopathy is denied.

An effective date earlier than July 12, 2000 for the award of 
a 40 percent rating for low back pain with probable herniated 
nucleus pulposus is denied.

An earlier effective date of July 12, 2000 is granted for the 
award of a 10 percent rating for lumbar radiculopathy, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


